DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS form submitted on 04/29/2020 was considered but had a small typo on one of the foreign references. The sixth foreign reference was cited as “JP 2016-67215-A”, but when looking at the provide copy and after looking in SEARCH it seems that it should be “JP-2016067215-A”. 

Claim Objections
Claim 6 objected to because of the following informalities:  
Claim 6, line 3, “a UWB sensor” should say “a ultra-wideband (UWB) sensor”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nakaura (US-20190291760-A1).

Regarding claim 1, Nakaura teaches A cart robot (moving body 1, fig.1), comprising: a storage space to store goods (transportation section including first and second transportation housings 30 and 40 can hold a plurality of baskets and goods, paragraph [0028]); a main body (a travel drive section including drive housing 10 and power housing 20, fig.5, paragraph [0028]) coupled to a bottom of the storage space to support the storage space; a handle assembly (handle 9, fig.3D) connected to a rear side of the main body (rear surface 4, fig.3D); a wheel assembly (wheels 15 and 16, fig.7A-7B) rotatably coupled to a bottom of the main body (Both the drive wheels 16 and driven wheel 15 are rotatably coupled at the drive housing 10 which is part of the main body as described above, fig.7A-7B, paragraphs [0079] and [0080]) and configured to move the main body in a direction of a force applied to the handle assembly by a user (pushing or pulling on the handle 9 will move the main body of the cart in the direction of the force); and a plurality of sensor assemblies (front sensor 12, wide-area sensor 61, bumper sensor 8b, figs.1, 6, and 8, paragraphs [0034, 0041, 0061]) provided at a front side of the main body (front sensor 12 and bumper sensor 8b are on a front side 3 of the main body, fig.1 and 6), the front side of the main body being opposite to the rear side of the main body (front surface 3 and rear surface 4 are on opposite sides of the main body, figs.1-2), wherein sensing ranges of the plurality of sensor modules do not interfere with each other (front sensor 12 detects objects at the front of the body 1, bumper sensor 8b detects pressure so when an object has collided with the bumper 8, wide-area sensor 61 detects objects around the side of the body 1, all sensors are disposed at different heights and are used to detects objects at different areas around the cart, figs.3D, 6, 8-9, paragraph [0063, 0100]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 11-15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaura (US-20190291760-A1) in view of Doane (US-20170108860-A1).

Regarding claim 2, Nakaura teaches wherein the plurality of sensor assemblies includes: a second sensor assembly (front-surface sensor 12, fig.1, paragraph [0034]) provided at the front side of the main body and spaced from the first sensor assembly (front sensor 12 is position low on the body 1, fig.1), the second sensor assembly being configured to sense an object different from the object sensed by the first sensor assembly (front sensor 12 is used to sense objects low to the ground that interferes with movement of the body 1, paragraph [0100]).
	Nakaura fails to teach the first and third sensor assemblies, However, Doane teaches a first sensor assembly (sensors 152, 154, and 156, fig.2, paragraph [0121]) provided at the front side of the main body and configured to sense an object in front of the cart robot (sensors 152, 154, and 156 are on the front of the golf caddy and would be positioned above recessed portion 17 of Nakaura, fig.2, paragraph [0121]); and a third sensor assembly (transmitter 200 and receiver 120, figs.2-3, paragraph [0119]) provided at the front side of the main body spaced from the first sensor assembly and the second sensor assembly (receiver 120 is positioned on the top front of the vehicle frame 110, fig.2), the third sensor assembly being configured to sense and track a location of a transmission module of a user to allow the cart robot to follow the user (receiver 120 senses and tracks a signal 121 from a remote transmitter 200, figs.2-3, paragraph [0119]).
Nakaura and Doane are both considered to be analogous to the claimed invention because they are in the same field of electric carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakaura with the teachings of Doane and have more sensor assemblies to sense objects in front of the body and follow the user. Adding the first sensor assembly of Doane would provide the cart of Nakaura with a better sensing assembly in front of the cart and to the left and right because of the more sensors and the different positions. Adding a third sensor will yield predictable results and allow the user to have the cart of Nakaura follow the user around without having to push on the handle.
	

Regarding claim 3, Nakaura in combination with Doane, Nakaura teaches wherein the main body includes: a main housing (drive housing 10 is the main housing, fig.7B) having an open top (drive housing 10 has opening 18a making it have an open top, figs.7A-7B) and an accommodation space defined therein (space inside drive housing 10 and power housing 20 including portions H1, H2, and H3, figs.7A-7C); an upper frame (upper frame is the power housing 20, fig.5) coupled to the open top of the main housing to cover the accommodation space (power housing 20 is coupled to surface 18 and covers the accommodation space mentioned above and has a top 20a with a bottom face, fig.5); and a slit at the front side of the main body between the main housing and the upper frame (Nakaura, front-surface recessed portion 17, fig.1).

Regarding claim 11, Nakaura in combination with Doane, Nakaura teaches further comprising a bumper (front bumper 13 and rear bumper 14, fig.1, paragraph [0032]) coupled to the front portion and the lateral portions of the front side of the main body and protruding further from the main body than the first sensor assembly, the second sensor assembly, and the third sensor assembly (front bumper 13 and rear bumper 14 wrap around the entirety of the body 1 and extend out further than the sensor assemblies, fig.3A, paragraph [0032]).

Regarding claim 12, Nakaura teaches a cart robot (moving body 1, fig.1), comprising: a storage space to store goods (transportation section including first and second transportation housings 30 and 40 can hold a plurality of baskets and goods, paragraph [0028]); a main body (a travel drive section including drive housing 10 and power housing 20, fig.5, paragraph [0028]) coupled to a bottom of the storage space to support the storage space, the main body including: a bottom; a rear side; and a front side opposite to the rear side (bottom of drive housing 10 under the bumpers 14 and 13, front surface 3 and rear surface 4 are on opposite sides of the main body, figs.1-2, 3D); a handle assembly (handle 9, fig.3D) connected to the rear side of the main body; a wheel assembly (wheels 15 and 16, fig.7A-7B) rotatably coupled to the bottom of the main body (Both the drive wheels 16 and driven wheel 15 are rotatably coupled at the drive housing 10 which is part of the main body as described above, fig.7A-7B, paragraphs [0079] and [0080]), the wheel assembly including: a main wheel (drive wheels 16, fig.7A-C, paragraph [0079]); and an in-wheel motor provided inside of the main wheel and configured to apply a rotational force to the main wheel to move the cart robot (motors 19 extend into wheels 16 and provide a driving force, fig.7A-C, paragraph [0081]); and a plurality of sensor assemblies (front sensor 12, wide-area sensor 61, bumper sensor 8b, figs.1, 6, and 8, paragraphs [0034, 0041, 0061]) respectively provided at the front portion (front sensor 12 and bumper sensor 8b are on a front side 3 of the main body, fig.1 and 6), wherein sensing ranges of the plurality of sensor modules do not interfere with each other (front sensor 12 detects objects at the front of the body 1, bumper sensor 8b detects pressure so when an object has collided with the bumper 8, wide-area sensor 61 detects objects around the side of the body 1, all sensors are disposed at different heights and are used to detects objects at different areas around the cart, figs.3D, 6, 8-9, paragraph [0063, 0100]).
Nakaura fails to teach, a front portion; and lateral portions, each lateral portion extending from a respective side of the front portion and being oblique with respect to the front portion; and a plurality of sensor assemblies provided at the front portion and the lateral portions of the front side of the main body for respectively sensing obstacles in front of the cart robot and for tracking a transmission module of a user. 
However, Doane teaches a front portion; and lateral portions (front of frame 110 adjacent wheel 144 has a front portion with lateral portion having a generally trapezoid shape with sensors 152, 154, and 156 attached thereon. Fig.2), each lateral portion extending from a respective side of the front portion and being oblique with respect to the front portion (see figure 2); and a plurality of sensor assemblies (sensors 152, 154, and 156, and transmitter 200 with receiver 120, figs.2-3) provided at the front portion and the lateral portions (sensors 152, 154, 156, and 120 are on the front and lateral portions, fig.2) of the front side of the main body for respectively sensing obstacles in front of the cart robot and for tracking a transmission module of a user (receiver 120 tracks the signal 121 signal sent by the transmitter 200, fig.3, paragraph [0119]). 
Nakaura and Doane are both considered to be analogous to the claimed invention because they are in the same field of electric carts. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Nakaura with the teachings of Doane and have more sensor assemblies to sense objects in front of the body and follow the user. Adding the sensor assemblies of Doane would provide the cart of Nakaura with a better sensing assembly in front of the cart and to the left and right because of the more sensors and the different positions. Adding a third sensor will yield predictable results and allow the user to have the cart of Nakaura follow the user around without having to push on the handle. Having the cart have a front portion and lateral portions as taught by Doane allows the sensors to mounted at an angle to the left and right providing a better sensing range making it safer. 

Regarding claim 13, Nakaura in combination with Doane teaches wherein the plurality of sensor assemblies, includes: a first sensor assembly (Doane, sensors 152, 154, and 156, fig.2, paragraph [0121]) provided at the front side of the main body and configured to sense an object in front of the cart robot (sensors 152, 154, and 156 are on the front of the golf caddy and would be position above the recessed portion 17 of Nakaura, fig.2, paragraph [0121]); a second sensor assembly (Nakaura, front-surface sensor 12, fig.1, paragraph [0034]) provided at the front side of the main body and spaced vertically from the first sensor assembly (front sensor 12 is position low on the body 1, fig.1), the second sensor assembly being configured to sense an object different from the object sensed by the first sensor assembly (front sensor 12 is used to sense objects low to the ground that interferes with movement of the body 1, paragraph [0100]); and a third sensor assembly (Doane, transmitter 200 and receiver 120, figs.2-3, paragraph [0119]) provided at the front side of the main body spaced from the first sensor assembly and the second sensor assembly (receiver 120 is positioned on the top front of the vehicle frame 110, fig.2), the third sensor assembly being configured to sense and track a location of the transmission module of the user to allow the cart robot to follow the user (receiver 120 senses and tracks a signal 121 from a remote transmitter 200, figs.2-3, paragraph [0119]).

Regarding claim 14, Nakaura in combination with Doane teaches further comprising: a battery (Nakaura battery 24, figs.7A-C, paragraph [0035]; Doane battery/power source 148, fig.2, paragraph [0120]); and a main PCB (Doane, main PCB includes processor 130 and drive mechanism 140, fig.3, paragraph [0120]) including a controller (drive mechanism 140, fig.3, paragraph [0120]), the controller being configured to: control charging and discharging of the battery (drive mechanism 140 includes the battery 148 and controls the power of the battery 148 to the motors, paragraph [0120]), and control the in-wheel motor of the wheel assembly to move the cart robot to follow the user based on the location of the transmission module of the user sensed and tracked by the third sensor assembly (drive mechanism 140 receives signal from the processor 130 to drive the wheels in a certain direction, processor connects to receiver 120 which receives signal 121 from transmitter 200, fig.3, paragraphs [0119-0120]).

Regarding claim 15, Nakaura in combination with Doane, Nakaura teaches wherein the main body includes: a main housing (drive housing 10 is the main housing, fig.7B) having an open top (drive housing 10 has opening 18a making it have an open top, figs.7A-7B) and an accommodation space defined therein (space inside drive housing 10 and power housing 20 including portions H1, H2, and H3, figs.7A-7C); an upper frame (upper frame is the power housing 20, fig.5) coupled to the open top of the main housing to cover the accommodation space (power housing 20 is coupled to surface 18 and covers the accommodation space mentioned above and has a top 20a with a bottom face, fig.5); and a slit at the front side of the main body between the main housing and the upper frame (Nakaura, front-surface recessed portion 17, fig.1), and wherein the second sensor assembly is provided in the slit (front-surface sensor 12 is inside the recessed portion 17, fig.1, paragraph [0034]).

Regarding claim 20, Nakaura in combination with Doane, Nakaura teaches further comprising a bumper (front bumper 13 and rear bumper 14, fig.1, paragraph [0032]) coupled to the front portion and the lateral portions of the front side of the main body and protruding further from the main body than the first sensor assembly, the second sensor assembly, and the third sensor assembly (front bumper 13 and rear bumper 14 wrap around the entirety of the body 1 and extend out further than the sensor assemblies, fig.3A, paragraph [0032]).

Claims 4-5, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nakaura (US-20190291760-A1) in view of Doane (US-20170108860-A1), in further view of De Castro (US-20200293049-A1)

Regarding claim 4, Nakaura in combination with Doane, Doane teaches wherein the first sensor assembly faces a forward direction and lateral directions (sensors 154 and 156 face laterally and sensor 152 faces forward, fig.2, paragraph [0121]); and a sensor printed circuit board (PCB) configured to control the plurality of sensors (collision avoidance system 150, fig.3, paragraph [0121]).
Nakaura and Doane fail to teach the first sensor assembly including a plurality of Time of Flight (TOF) sensors. However, De Castro teaches the first sensor assembly includes: a plurality of Time of Flight (TOF) sensors (sensors 38 arranged around the robot can be time-of-flight laser-ranging modules, fig.1, paragraph [0045]). 
	Doane and De Castro are both considered to be analogous to the claimed invention because they are in the same field of autonomous vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doane with the teachings of De Castro and substitute the LIDAR sensors for time-of-flight sensors. LIDAR and time-of-flight sensors are obvious variants of each other and would yield predictable results when substituting them.

Regarding claim 5, Nakaura in combination with Doane and De Castro, Nakaura teaches wherein the second sensor assembly includes: a LiDAR sensor (front-surface sensor 12 is a 2D-Lidar sensor, fig.1, paragraph [0034]); and a sensor printed circuit board (PCB) configured to control the LiDAR sensor (Doane teaches that sensors 232 communicate with a navigation system 230 and that sensors 152 communicate with collision avoidance system 150, so it would be obvious when combining Nakaura and Doane to have a PCB for the second sensor assembly of Nakaura, fig.3), and wherein the second sensor assembly is provided at a height different from a height of the first sensor assembly (the front-surface sensor 12 would be provided below the first sensor assembly).

Regarding claim 16, Nakaura in combination with Doane, Doane teaches wherein the first sensor assembly provided on the front portion and the lateral portions of the fron side of the main body (sensors 154 and 156 on lateral portion and sensor 152 on front portion, fig.2, paragraph [0121]); and a sensor printed circuit board (PCB) configured to control the plurality of sensors (collision avoidance system 150, fig.3, paragraph [0121]).
Nakaura and Doane fail to teach the first sensor assembly including a plurality of Time of Flight (TOF) sensors. However, De Castro teaches the first sensor assembly includes: a plurality of Time of Flight (TOF) sensors (sensors 38 arranged around the robot can be time-of-flight laser-ranging modules, fig.1, paragraph [0045]). 
	Doane and De Castro are both considered to be analogous to the claimed invention because they are in the same field of autonomous vehicles. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Doane with the teachings of De Castro and substitute the LIDAR sensors for time-of-flight sensors. LIDAR and time-of-flight sensors are obvious variants of each other and would yield predictable results when substituting them.

Allowable Subject Matter
Claims 6-10 and 17-19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 6 depends upon claim 5 which was rejected, but claim 6 has the limitation of “the third sensor assembly includes: a camera; and a UWB sensor including a UWB positioning sensor having a UWB antenna”. Nakaura in combination with Doane teach the cart robot of claim 5, and Doane teaches the third sensor assembly which includes a receiver (120) having an antenna (paragraph [0119]) to receive the signal (121) by the transmitter (200) and transmit this signal to the processor (130) with software (138). Doane does not teach this sensor assembly having a camera because the sensing is don through the transmission of signals not through optics. There would be no reason to modify a modifying reference without hindsight reconstruction. With no reason to modify the teaching of Doane, claim 6 has allowable subject matter. 
Claims 7-10 depend upon claim 6, giving them the same allowable subject matter, but still dependent on claim 5 which is rejected. 
Claim 17 depends upon claim 13 which is rejected, but claim 17 has the limitation of “the third sensor assembly includes: a camera; and a UWB sensor including a UWB positioning sensor having a UWB antenna”. Nakaura in combination with Doane teach the cart robot of claim 5, and Doane teaches the third sensor assembly which includes a receiver (120) having an antenna (paragraph [0119]) to receive the signal (121) by the transmitter (200) and transmit this signal to the processor (130) with software (138). Doane does not teach this sensor assembly having a camera because the sensing is don through the transmission of signals not through optics. There would be no reason to modify a modifying reference without hindsight reconstruction. With no reason to modify the teaching of Doane, claim 17 has allowable subject matter.
Claims 18-19 depend upon claim 17, giving them the same allowable subject matter, but still dependent on claim 13 which is rejected. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Taniguchi (US-20220017010-A1) teaches an autonomous vehicle delivery system and program. Andersson (US-20210339787-A1) teaches a wheel assembly for a trolley with the motor in the wheel creating a hub motor. Amacker (US-11020858-B2) teaches a lifting robot systems. Chen (US-20210056788-A1) teaches a luggage delivery systems with sensors. Schillinger (US-20210016816-A1) teaches a transport device and method with motorized cart and force sensors. Matus (US-20200375093-A1) teaches a systems and method for automated gorunds maintenance having sensors. Suzuki (US-20200333789-A1) teaches information processing apparatus with sensor and cart structure capable of carrying objects. Tang (US-20200307667-A1) teaches a self-driving systems with inventory holder. De Castro (US-20200293049-A1) teaches route planning in an autonomous device with a plurality of sensors. Schuster (US-20200270055-A1) teaches an automated carting assembly with containers on base. Galluzzo (US-20200242544-A1) teaches a system and method for piece picking or put-away with a mobile manipulation being automated with sensors. Jacobsen (US-20200159238-A1) teaches detecting a location of an autonomous device with a plurality of sensors. Kajiyama (US-20200142412-A1) teaches an autonomous moving apparatus with a basket assembly, plurality of sensors, and following function. Huang (US-20200100846-A1) teaches active-detection self-propelled AI surgical navigation with sensors. Brucker (US-20200073402-A1) teaches an automated guided vehicle systems and automated guided vehicle for use therein. Nabat (US-10493624-B1) teaches a mobile robot with sensors on handle. Radetzki (US-20190344699-A1) teaches transport trolley with sensors, storage area, and autonomous capabilities. Mackay (US-20190329809-A1) teaches an electrically motorized wheel having a hub wheel structure. Keivan (US-11086328-B2) teaches an autonomous cart for manufacturing and warehouse applications.Qi (US-10310506-B1) teaches a smart self-driving system with side follow and obstacle avoidance. Niezgoda (US-20190106167-A1) teaches a vehicle for the autonomous transport of an object with a basket assembly. Demartine (US-10239544-B1) teaches a guided delivery vehicle with slot having sensors. Goldfain (US-20180364711-A1) teaches an autonomous vehicle research system with a plurality of different sensors. Ding (US-20180335786-A1) teaches an automatic tracking shopping cart. Sonoura (US-20180275663-A1) teaches an autonomous movement apparatus with a plurality of sensors on the front. Nakamura (US-20180229748-A1) teaches a carriage with force sensors and motor aided movement based on force sensors. Haveman (US-20180208398-A1) teaches automated guided vehicle capable of carrying container. Lee (US-20180210448-A1) teaches method of identifying functional region in 3-D space, and robot implementing the method having a plurality of different sensors. Jones (US-20180162433-A1) teaches systems and methods for shopping cart tracking. Singhal (US-20180143639-A1) teaches autonomy first route optimization for autonomous vehicles. Desaulniers (US-20180132966-A1) teaches autonomous accessory support for transporting a medical accessory. Chung (US-20180118245-A1) teaches electrically driven moving vehicle with force sensors and load cells in handle. Alfaro (US-20180072212-A1) teaches free ranging automated guided vehicle and operational system. Deshpande (US-20180057034-A1) teaches automatic load mover with sensor for tracking user movement. Wittliff (US-9643638-B1) teaches motorized service cart with following function. Levinson (US-20170123428-A1) teaches sensor-based object-detection optimization for autonomous vehicles. Patron (US-20150202770-A1) teaches a sidewalk messaging of an autonomous robot. Stoschek (US-20150205298-A1) teaches autonomous data machines and systems. Washington (US-20150144411-A1) teaches a remote controllable self-propelled stroller. Masaki (US-20150066275-A1) teaches a manually propelled vehicle with container for storing items and grip sensors. Galluzzo (US-20150032252-A1) teaches a system and method for piece-picking or put-away with a mobiles manipulation robot. Faulkingham (US-8327963-B1) teaches a remote controlled utility vehicle with basket assembly. Salisbury (US-20110010024-A1) teaches system and method for accompanying a user with an automated vehicle. Matsumoto (US-20070100498-A1) teaches an autonomous mobile robot with a plurality of different sensors. Lee (US-20200012287-A1) teaches a cart robot and system for controlling robot. Szatmary (US-20160378117-A1) teaches bistatic object detection apparatus and methods. Durkos (US-20090228166-A1) teaches robotic vehicle controller. Ruffner (US-20020156556-A1) teaches multifunctional mobile appliance with multiple sensors and circuit systems. Ochiai (US-20180244294-A) teaches carriage with force sensors on the handles for control motors. 
Schillinger (WO-2019068405-A1) teaches a transport for transporting at least one transport object having force sensors in the handle. Chung (WO-2019027161-A1) teaches a stroller having driving assistance function and operation method thereof. Cantor (WO-2018213931-A1) teaches systems and methods for process tending with a robot arm having an autonomous vehicle with slot and sensors. Hu (CN-108357525-A) teaches a carrier of intelligent steering hand truck with motor and handle controlling motor. Bae (KR-20180067467-A) teaches an electric moving vehicle having force sensors at the ends of the handle. Brudner (WO-2018101962-A1) teaches autonomous storage container with plurality of sensors around the container body. Asano (WO-2017042959-A1) teaches baby carriage with force sensors on handles for controlling motor. De Carli (FR-2980436-A1) teaches a self-propelled trolley with following function using sensors. You (KR-20110119438-A) teaches a human worker following mobile robot. Kamei (JP-2006322838-A) teaches a force detection device with load cells on the handle. Kim (KR-20130045291-A) teaches an autonomously travelling mobile robot and travel control method thereof. Dolgov (WO-2012166170-A1) teaches sensor field selection. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN BRYCE SHELTON whose telephone number is (571)272-6501. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/I.B.S./Examiner, Art Unit 3618                                                                                                                                                                                                        
/JAMES A SHRIVER II/Supervisory Patent Examiner, Art Unit 3618